NO. 12-14-00188-CV

                                 IN THE COURT OF APPEALS

                   TWELFTH COURT OF APPEALS DISTRICT

                                              TYLER, TEXAS

WILBUR LEE BELL,                                           §    APPEAL FROM THE 44TH
APPELLANT

V.
                                                           §    JUDICIAL DISTRICT COURT
CARNIVAL CORPORATION,
CARNIVAL CRUISE LINE,
CARNIVAL CONQUEST, ET AL,
APPELLEES                                                  §    DALLAS COUNTY, TEXAS

                                          MEMORANDUM OPINION
                                              PER CURIAM
         In this negligence case, the trial court signed a default judgment in Appellant’s favor on
October 30, 2013. On Appellees’ motion, the trial court rendered an order setting aside the default
judgment and granting a new trial. Appellant attempts to appeal that order. It is well settled,
however, that an order granting a new trial is not appealable. See, e.g., Fruehauf Corp. v.
Carrillo, 848 S.W.2d 83, 84 (Tex. 1993) (per curiam).
         In a letter dated September 25, 2014, this court notified Appellant, pursuant to Texas Rule
of Appellate Procedure 37.2, that the district clerk’s record does not show the jurisdiction of this
court. Specifically, Appellant was informed that the record does not contain a final judgment or
other appealable order. Appellant was further notified that the appeal would be dismissed unless
the district clerk’s record was amended, on or before October 27, 2014, to show this court’s
jurisdiction. The October 27, 2014 deadline has now passed, the district clerk’s record has not
been amended, and Appellant has not responded to this court’s notice. Accordingly, we dismiss
the appeal for want of jurisdiction. See TEX. R. APP. P. 37.2; 42.3(a), (c).
Opinion delivered November 12, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                     (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 12, 2014


                                         NO. 12-14-00188-CV


                             WILBUR LEE BELL,
                                  Appellant
                                     V.
                CARNIVAL CORPORATION, CARNIVAL CRUISE LINE,
                         CARNIVAL CONQUEST, ET AL,
                                 Appellees


                                Appeal from the 44th District Court
                        of Dallas County, Texas (Tr.Ct.No. DC-1309652)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.